MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any
                                                                           Apr 16 2020, 8:56 am
court except for the purpose of establishing
the defense of res judicata, collateral                                          CLERK
                                                                           Indiana Supreme Court
estoppel, or the law of the case.                                             Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Darren Bedwell                                            Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Caroline G. Templeton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Tsui-Hsueh Wang,                                          April 16, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-1614
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Mark D. Stoner,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Jeffrey L. Marchal,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49G06-1803-F5-7600



Shepard, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1614 | April 16, 2020                     Page 1 of 7
[1]   Tsui-Hsueh Wang was convicted of promoting prostitution and two counts of

      prostitution. On appeal, she contends the evidence is insufficient to support her

      conviction of promoting prostitution. We affirm.


                               Facts and Procedural History
[2]   In January of 2018, Detective Julian Wilkerson, who works in the vice and

      human trafficking unit of the Indianapolis Metropolitan Police Department,

      began investigating Wang’s massage parlor. Wang’s business, located at 5510

      West 10th Street in Indianapolis, was incorporated in September of 2013 under

      the name “Soho Life Inc.” Wang is the sole shareholder. Detectives Peter

      Fekkes and Brian Allen also worked the investigation and made a total of four

      undercover visits to the massage parlor.


[3]   On January 25, Detectives Wilkerson and Fekkes first visited the massage

      parlor. Wilkerson watched the building from the parking lot as Detective

      Fekkes went inside and was greeted by Wang. Wang asked Detective Fekkes if

      he wanted a massage, and Fekkes replied that he wanted a thirty minute

      massage. Wang informed him the massage would cost fifty dollars, plus a

      mandatory twenty dollar tip. Detective Fekkes paid cash. Wang led him to a

      room, told him to get undressed, and then left the room. Several minutes later

      “Nicole” entered and began to massage Detective Fekkes’ back. After about

      twenty minutes of the massage, Detective Fekkes turned over, pointed at his

      genitals, and asked Nicole how much it would cost to have her massage him

      there. Nicole asked for clarification and Detective Fekkes stated that he wanted


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1614 | April 16, 2020   Page 2 of 7
      her to masturbate him. Nicole responded that it would cost him one hundred

      dollars. Detective Fekkes stated that the price seemed expensive; Nicole

      responded that “they charge more at that particular massage parlor because the

      girls are more attractive.” Tr. Vol. II, pp. 11-12. Fekkes told her that it was too

      expensive, gave her another thirty dollars, and left.


[4]   On February 1, Detective Fekkes returned to the massage parlor and was again

      greeted by Wang. When Detective Fekkes requested a thirty minute massage,

      Wang quoted him the same price. Fekkes paid in cash and was led into a room

      by Wang who told him to get undressed. This time Wang came back into the

      room and began the massage. After twenty minutes, Detective Fekkes rolled

      over, and Wang pointed to his genitals and asked if he would like to be

      massaged there quoting him one hundred dollars for the service. When

      Detective Fekkes asked if Wang could lower the price, she told him she knew

      that he had already seen Nicole and that one hundred dollars was the same

      price Nicole offered him for the same service. Wang also stated that oral sex

      and sexual intercourse were available at a higher cost. Detective Fekkes stated

      he did not have enough money, tipped Wang an additional thirty dollars, and

      left.


[5]   The following day, Detective Allen went undercover at the massage parlor. On

      arrival, he knocked on an interior door of the parlor and was greeted by Wang.

      Wang asked Detective Allen how long of a massage he wanted, and Allen

      requested a thirty minute massage. Wang told him the price would be fifty

      dollars plus a mandatory twenty dollar tip, and Detective Allen gave her eighty

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1614 | April 16, 2020   Page 3 of 7
      dollars. Wang massaged Allen’s back for about twenty minutes and then asked

      him to turn over. Wang asked if Detective Allen would like anything else, to

      which he responded, “[A] hand job.” Id. at 22. When Wang did not

      understand, Detective Allen gestured to indicate masturbation. Wang told him

      it would cost one hundred dollars. When Detective Allen stated that it was too

      expensive, Wang offered to remove her clothing and allow him to touch her for

      one hundred dollars. In the alternative, for sixty dollars, she offered to remove

      her clothing but would not allow him to touch her. Detective Allen told her

      that he did not have enough money and left the massage parlor.


[6]   On February 28, Detective Fekkes returned to Wang’s massage parlor for the

      third time and had essentially the same experience.


[7]   Detective Wilkerson executed a search warrant of Wang’s massage parlor in

      March of 2018. The police found an American Express Card with Wang’s

      name and the name of the massage parlor, Soho Life, Inc., on the card. They

      also found a utility bill bearing Wang’s name and the name of the business.

                                                                                       1
[8]   The State charged Wang with promoting prostitution, a Level 5 Felony, and
                                                                           2
      two counts of prostitution, as Class A misdemeanors. Wang waived her right

      to a jury trial, and the matter was tried to the bench. The court found Wang




      1
          Ind. Code § 35-45-4-4 (2017).
      2
          Ind. Code § 35-45-4-2 (2017).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1614 | April 16, 2020   Page 4 of 7
       guilty on all counts and sentenced her to an aggregate term of two years and

       two days, fully suspended except for time served. Wang now appeals.


                                    Discussion and Decision
[9]    Wang claims the State failed to prove she knew Nicole would engage in

       prostitution on the massage parlor’s premises. When reviewing a challenge to

       the sufficiency of the evidence underlying a criminal conviction, we neither

       reweigh the evidence nor assess the credibility of witnesses. Bailey v. State, 979

       N.E.2d 133, 135 (Ind. 2012). We consider only the probative evidence and

       reasonable inferences supporting the judgment. Horton v. State, 51 N.E.3d 1154,

       1157 (Ind. 2016). We affirm if there is substantial evidence of probative value

       supporting each element of the crime from which a reasonable trier of fact

       could have found the defendant guilty beyond a reasonable doubt. Bailey, 979

       N.E.2d at 135.


[10]   To convict Wang of promoting prostitution, the State needed to prove beyond a

       reasonable doubt that Wang (1) had control over the use of a place and (2)

       knowingly or intentionally permitted another person to use the place for

       prostitution. See Ind. Code § 35-45-4-4(b)(3).


[11]   At trial, the State introduced evidence that Wang was present each time a

       detective visited the massage parlor, greeted them, and conducted each

       transaction that occurred. Additionally, Wang’s name was on the documents

       of incorporation of the business, her name and the business name were on a

       credit card, and her name was on the utility bills for the premises. This

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1614 | April 16, 2020   Page 5 of 7
       evidence supports the court’s conclusion that Wang had control over the use of

       the premises.


[12]   Knowledge and intent are mental functions; therefore, they must often be

       proven by circumstantial evidence. Hightower v. State, 866 N.E.2d 356, 368

       (Ind. Ct. App. 2007) (citing Duren v. State, 720 N.E.2d 1198, 1202 (Ind. Ct.

       App. 1999), trans. denied (2000)), trans. denied. On review, we do not determine

       whether the circumstantial evidence overcomes every reasonable hypothesis of

       innocence. Maxwell v. State, 731 N.E.2d 459, 463 (Ind. Ct. App. 2000), trans.

       denied. Instead, we determine whether inferences may be reasonably drawn

       from that evidence to support the conviction beyond a reasonable doubt. Id.


[13]   Detectives Fekkes and Allen conducted four undercover visits to the massage

       parlor in which Wang greeted them, quoted them the price of the service, and

       collected the payment. Wang would subsequently lead the detectives to a room

       and instruct them to undress. During Detective Fekkes’ first undercover visit,

       Nicole conducted the massage, stated the price for the additional request of

       prostitution, and gave an explanation as to why Wang’s massage parlor charges

       more than others. When Detective Fekkes returned the second time, Wang

       conducted his massage and told Detective Fekkes she had knowledge of the

       transaction between him and Nicole. This is sufficient evidence from which the

       finder of fact could determine beyond a reasonable doubt that Wang knew that

       Nicole was engaging in prostitution activities.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1614 | April 16, 2020   Page 6 of 7
                                                 Conclusion
[14]   For the reasons stated above, we affirm the trial court’s judgment.


[15]   Affirmed.


       Najam, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1614 | April 16, 2020   Page 7 of 7